Citation Nr: 1607187	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10-42 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral foot/lower leg disorder, claimed as bilateral shin splints.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to October 1980. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal was previously remanded in September 2014 for additional development.  In September 2015, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain an addendum medical opinion.  The action specified in the September 2015 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran is seeking entitlement to service connection for a bilateral foot/lower leg disorder, claimed as bilateral shin splints.  While the Board regrets the delay that another remand will cause, unfortunately further development is required.

In September 2015, the Board remanded this matter for an addendum opinion for the purpose of ascertaining the nature and etiology of any and all bilateral foot and/or leg disabilities diagnosed during the pendency of the appeal, to include leg cramps, restless leg, soft tissue swelling on the medial aspect of the first metatarsal head, small plantar calcaneal spur, onychomycosis, bilateral callus, hyperkeratosis, and bunion with "hav deformity" of the right foot.  

In an October 2015, a VA physician concluded that the noted foot and leg conditions were less likely than not related to the Veteran's military service because "None of these alleged conditions were found to be supported in the STRs."  However, the examiner failed to address the Veteran's lay statements that she had foot and leg problems in service that have continued since that time.  The United States Court of Appeals for Veterans Claims (Court) has found examinations inadequate where the examiner did not comment on a veteran's credible lay statements regarding matters to which she is competent to testify, including reports of in-service injury, and relied on lack of evidence in service medical records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007)( finding medical examination inadequate where examiner noted veteran's assertions of in-service back injury during the examination interview but then inexplicably concludes that "it is not likely" that the veteran's back problems were related to service because he found "no evidence of any back injury while in service").  Accordingly, the Board finds that new VA medical opinion is required.

Additionally, the Board finds that clarification is required of the May 2015 VA medical opinion regarding shin splints, which states, "Regarding [the Veteran's] shin spints, she experienced these during AD from running in military boots.  As far as since 2009, shin splints generally do not last for years.  Objective exam of her legs was unremarkable despite subjective complaints.  Therefore, I cannot offer an etiology regarding this current subjective diagnosis."  

The Board finds the phrase "subjective diagnosis" ambiguous.  It is unclear from the examiner's opinion whether the Veteran has actually been diagnosed with shin splints either currently or during any period on appeal.  One interpretation is that the examiner is diagnosing the Veteran with shin splints based on her subjective complaint, despite objective evidence of any pathology.  Another interpretation is that the examiner is using the phrase "subjective diagnosis" as synonymous with self-diagnosis, implying that there is no current disability.  On remand, a VA examiner is asked to clarify whether the Veteran now or at any point during the period on appeal, had a medical diagnosis of shin splints

If the Veteran does have a diagnosis of shin splints, the examiner is asked to opine whether it is least as likely as not that this condition is related to her active military service, to include her shin splints in service.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA examination of her legs and feet.  

As an initial matter, the examiner is asked to clarify whether the Veteran currently or at any point during the period on appeal had a diagnosis of shin splints.  

With respect to any bilateral foot and/or leg disabilities present during or proximate to the period of this claim (to include shin splints, leg cramps, restless leg, soft tissue swelling on the medial aspect of the first metatarsal head, small plantar calcaneal spur, onychomycosis, bilateral callus, hyperkeratosis, and bunion with "hav deformity" of the right foot), the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater) each disorder was present in service, was caused by service, or is otherwise related to service.  

The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of her disability.

A complete rationale for the requested opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

